Citation Nr: 0719597	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1995 to March 
1997.

This appeal is from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which denied the veteran's application 
to reopen a previously denied claim for service connection 
for an acquired psychiatric disorder.  In February 2006, the 
Board of Veterans' Appeals (Board) found there was new and 
material evidence to reopen the claim and remanded the case 
for additional development.

The veteran's March 2006 statement refers to a neck injury 
sustained in service.  The matter of whether the veteran is 
raising a claim for service connection for a neck disorder is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No psychiatric disorder was noted at the time of entry 
into active service, and clear and unmistakable evidence 
establishes that any psychiatric disorder present in service 
existed before examination, acceptance and enrollment into 
service.

2.  Clear and unmistakable evidence establishes that a 
preexisting psychiatric disorder was not aggravated during 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, VA notified the veteran about ratings and 
assignment of effective dates, but not prior to adjudication 
of his claim.  However, he is not prejudiced by this lack of 
notice because the Board is denying the claim for service 
connection, thus rendering moot any question as to assignment 
of ratings or of an effective date.

VA satisfied the remaining duty to notify by means of a 
letter dated in July 2002, prior to the initial adjudication 
by the RO, addressing the claim at issue.  The veteran was 
informed of the requirements of successful claims for service 
connection, i.e., of establishing current disability, 
incurrence or aggravation of disease or injury in service, 
and a link between current disability in service.  He was 
informed of his and of VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  The Social 
Security Administration reported that it has no records on 
the veteran.

VA did not obtain a contemporaneous examination of the 
incarcerated veteran as the Board instructed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (veteran's right to 
performance of Board remand orders); see also Bolton v. 
Brown, 8 Vet. App. 185 (1995) (VA examination of incarcerated 
veterans).  A contemporaneous examination is unnecessary in 
this case, because this decision will find the veteran has a 
current diagnosis that has persisted continuously since its 
onset prior to service, thus obviating the need for a current 
examination to diagnose or confirm current disability.  VA 
obtained a medical opinion based on a review of all available 
records, which satisfied the primary object of the Board's 
remand.  By assuming the best result for the veteran's claim 
reasonably to be expected from a contemporaneous clinical 
examination, this decision safeguards the veteran from any 
prejudice that might otherwise result from the lack of a 
current VA clinical interview and mental status examination.  
The Board concludes that the process and result of the 
examiner's review of the record was not tainted by the lack 
of current clinical examination, and the records review and 
opinion materially implemented the veteran's right to VA 
performance of the Board's remand.  Stegall, 11 Vet. App. at 
271.

The instant case is distinguishable from Bolton, supra, in 
that Mr. Bolton sought an increased disability rating of a 
service-connected disorder for which an examiner's 
contemporaneous clinical impression was essential to resolve 
the claim.  In the instant service connection claim, 
confirmation of the fact, not the severity, of current 
disability is the primary objective of the clinical element 
of the compensation examination and opinion.  Whereas the 
most favorable facts for the veteran to be expected from 
contemporaneous clinical examination are deemed established 
for the purpose of this case, the medical opinion obtained 
satisfies VA's duty to examine the veteran and obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006). 

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

In a November 1997 application for correction of his military 
records, in his November 2002 notice of disagreement, and in 
his September 2003 substantive appeal, the veteran has argued 
that he was mentally sound upon entrance into service and 
developed his current psychiatric disorder in service, or 
that he suffered aggravation in service of a pre-existing 
psychiatric disorder.  In his substantive appeal, he argues 
that despite treatment for a series of depressive episodes 
prior to service, he underwent an enlistment examination and 
was accepted for service, went through basic and advanced 
individual training without experiencing psychiatric 
symptoms, and developed difficulty sleeping and then other 
psychiatric symptoms only after arriving in Korea six months 
after entering service, which demonstrates either soundness 
on entrance or aggravation of a preexisting condition.

The most recent psychiatric diagnosis of record is 
schizoaffective disorder, reported in July 2002 by a licensed 
clinical social worker from the San Carlos Correctional 
Facility (SCCF).  A March 2002 psychiatric assessment from 
SCCF states the full Axis I diagnosis as depressive Disorder 
NOS; Rule Out schizoaffective disorder; alcohol dependence.  
This is sufficient evidence to establish a current 
psychiatric diagnosis.  Pond, 12 Vet. App. at 346.

VA denied service connection for schizophrenia in April 1999, 
and the December 2002 rating decision from which this appeal 
stems denied service connection for "depressive disorder, 
not otherwise specified (previously schizophrenia)."  In 
addition to the diagnoses mentioned thus far, the veteran's 
diagnoses have included adjustment disorder with mixed 
emotional features, given at Mental Health Corp. of Denver 
(MHCD) from February 1992 to January 1995, when the diagnosis 
changed to major depressive disorder with psychotic features 
from January to April 1995.  In service, the veteran obtained 
a final diagnosis of schizophrenia, undifferentiated type.  
On VA examination in December 1997, the diagnosis was 
schizophrenia, undifferentiated single episode, in partial 
remission.  Denver Health and Hospitals diagnosed unspecified 
type schizophrenia in March 1998, Bipolar II mood disorder, 
type II, current episode depression with psychotic features 
in April 1998, and Bipolar mood disorder, depressed with 
psychotic features in November 1998.

Regarding the multiplicity of diagnoses, the instant claim is 
deemed to be for the same disability throughout the history 
of the veteran's claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  This decision makes no attempt to distinguish 
among the several diagnoses as to specific symptomatology or 
time of onset as relates to whether one versus another 
diagnosis was incurred or aggravated in service, as the 
evidence is persuasive that such an attempt is futile.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998) (service-
connected mental illness is rated for whole disability 
associated with mental illness when evidence does not permit 
clear attribution of portions of disablement to be attributed 
to discrete diagnoses).  The evidence clearly establishes 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b) (2006).

Service medical records reveal the veteran denied any prior 
psychiatric problems or treatment on his June 1995 medical 
pre-screening questionnaire and in his entrance medical 
history, just two months after his last psychiatric treatment 
at MHCD.  This was a misrepresentation of his psychiatric 
history upon entrance into service.  In his substantive 
appeal, the veteran alleged that his pre-service psychiatric 
treatment was talk therapy only and that he was never 
prescribed psychiatric medication.  The Board infers from 
this an assertion that his pre-service depressive episodes 
were temporary, not serious, and that he implies he was sound 
on entrance.  The MHCD rescores of July 1992 to April 1995 
reveal regular notation of the prescription and use of 
psychiatric medications.  Given the misstatements of 
psychiatric history on entrance and his current misstatement 
of psychiatric history, the Board concludes the veteran is 
not a reliable historian, and his testimony is deemed 
credible only where independently corroborated.

The veteran's June 1995 entrance physical examination was 
negative for mental illness.  Consequently, he is presumed 
psychiatrically sound on entrance.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2006). 

The veteran developed insomnia in September 1996 while 
stationed in Korea.  He suffered increasing symptoms 
resulting in psychiatric hospitalization.  He manifested 
depression and psychotic symptoms including audio command 
hallucinations.  The depressive symptoms were felt to be 
caused by the psychotic symptoms, because the depression 
abated with treatment of the psychotic symptoms.  The final 
diagnosis of a Medical Evaluation Board (MEB), in pertinent 
part, was Axis I: schizophrenia Undifferentiated type as 
indicated by presence of auditory hallucinations, persecutory 
delusions, somatic preoccupations for greater than six 
months, and current observed disorganized thoughts and 
blunted affect.  The MEB concluded the veteran's psychiatric 
disorder existed prior to service and was not permanently 
aggravated by service.  A Physical Evaluation Board (PEB) 
concurred in January 1997, and the veteran was given a 
medical honorable discharge.

In June 1999, the Department of the Army Board for Correction 
of Military Records reviewed the veteran's case upon his 
application for change of the finding of existed before and 
not aggravated by service.  He asserted that his 
schizophrenia was not present at the time of his enlistment; 
that it was diagnosed while he was in medical hold status.  
The Board for Correction of Military Records affirmed and 
declined to change the PEB findings.

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

"A preexisting injury or disease will be considered to have 
been aggravated by active military . . . service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see 38 C.F.R. § 3.306(b) (2006).  "[A]n 
increase in disability must consist of worsening of the 
enduring disability . . . ."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  See 38 
C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. 
West, 17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 
38 C.F.R. § 3.306(b) would have no impact 
on cases in which the presumption of 
sound condition had been applied and 
rebutted.  In such cases, VA would have 
been required under section 1111 to find 
by clear and unmistakable evidence that 
the condition was not aggravated by 
service in order to conclude that there 
was preexisting injury or disease.  Such 
a finding would necessarily be sufficient 
to rebut the presumption of aggravation 
under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).

VAOPGCPREC 3-2003  18.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. 
§ 3.304(b) (2006); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted).

[T]he standard of proof for rebutting the 
presumption of soundness is not merely 
evidence that is cogent and compelling, 
i.e., a sufficient showing, but evidence 
that is clear and unmistakable, i.e., 
undebatable .... [and] the question is not 
whether the Secretary has sustained a 
burden of producing evidence, but whether 
the evidence as a whole, clearly and 
unmistakably demonstrates that the injury 
or disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson, 12 Vet. App. 
254 at 261.

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2006), includes 
consideration of 

medical judgment, accepted medical 
principles, history with regard to 
clinical factors pertinent to basic 
character, origin, development of injury 
or disease, and "thorough analysis of 
the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.

In February 2007, a VA psychiatrist reviewed the veteran's 
claims file.  He noted the history reported above.  He also 
noted the onset of the veteran's complaints of insomnia while 
stationed in Korea in September 1996 and the hospitalization 
in service of September to December 1996 with the increase of 
depressive and psychotic symptoms during hospitalization, his 
admission during hospitalization of hearing voices and of 
other symptoms for the past four years, and the MHCD 
diagnosis of 1992 to 1995 noted above.  The examiner opined 
the veteran's schizoaffective disorder symptoms were clearly 
present prior to entering the military.  He further concluded 
there is no evidence in the veteran's records that military 
service exacerbated or aggravated his psychiatric symptoms; 
his schizoaffective disorder, alcohol dependence, and 
personality disorder symptoms are not the result of his 
military service.

The pre-service medical records are clear and unmistakable 
evidence that the veteran was not psychiatrically sound upon 
entrance into service.  He presented with psychotic features 
just two months before entrance into service.  Comparison of 
his symptom and the course of his treatment before, during, 
and after service reveal no substantial change in the 
severity of his mental illness.  38 C.F.R. § 3.306(b) (2006).  
The opinions of the MEB, the PEB, the Board of Correction of 
Military Records, and the February 2007 VA examiner make the 
evidence that the veteran's psychiatric disorder was not 
aggravated by service clear and unmistakable.  The 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).

The Board does not address the issue of aggravation under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  
The rebuttal of the resumption of soundness includes a 
factual finding that the veteran's claimed psychiatric 
illness was not aggravated by service.  Sections 1153 and 
3.306 can have no practical effect.  VAOPGCPREC 3-2003.

Finally, whereas the Board concludes that a psychiatric 
disorder preexisted and was not aggravated by service, 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2006), the veteran 
does not have disability resulting from disease incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002).  Entitlement to service connection for a 
psychiatric disorder is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


